DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to an amendment filed 5/02/2022. As directed by the amendment, claims 1-2, 5-6, and 15-16 were amended, claims 8-14 were cancelled and new claims 20-22 were added. Thus, claims 1-7 and 15-22 are presently pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a ducted air channel element for providing direct air from the mouth to an environment outside of the apparatus” (claim 1, lines 6-7), “a coupling element for providing a sealed mating connection between the ducted air channel element and the face cover” (claim 1, lines 8-9), “an outer coupling element configured for mating to the coupling element via sandwiching a portion of the face cover” (claim 4, lines 1-3), “a ducted air channel element for providing one-way direct air flow out from the mouth within the face cover to an outside environment outside of the apparatus” (claim 15, lines 4-5), “a coupling element for providing a sealed mating connection between the ducted air channel element and the face cover” (claim 15, lines 6-7), “an outer coupling element configured for mating to the coupling element via sandwiching a portion of the face cover” (claim 18, lines 1-2), “a ducted air channel element for providing one-way direct air flow from the mouth to an environment outside of the apparatus and away from the user” (claim 21, lines 6-7), “a coupling element for providing a sealed mating connection between the ducted air channel element and the face cover” (claim 21, lines 8-9), “a ducted air channel element for providing one-way direct air flow from the mouth, through a source control and to an environment outside of the apparatus and away from the user” (claim 22, lines 5-6), and “a coupling element for providing a sealed mating connection between the ducted air channel element and the face cover” (claim 22, lines 7-8). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%” (claim 1, lines 4-5) is not supported by the original disclosure and is therefore, new matter. The original specification fails to disclose any range, let alone a range of 19% to 40%. 
 The limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%” (claim 15, lines 11-12) is not supported by the original disclosure and is therefore, new matter. The original specification fails to disclose any range, let alone a range of 19% to 40%. 
The limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 33% and 40%” (claim 21, lines 3-4) is not supported by the original disclosure and is therefore, new matter. The original specification fails to disclose any range, let alone a range of 33% to 40%.
The limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 33%” (claim 22, lines 3-4) is not supported by the original disclosure and is therefore, new matter. The original specification fails to disclose any range, let alone a range of 19% to 33%.
Any remaining claims are rejected for their dependency on a rejected base claim.

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%” (lines 4-5) is unclear as to what the reduction is relative to, between different usage, between different environment/climate, relative to another mask or between the heat index in the mask cavity versus the environment at the same point in time. The limitation is not supported by the specification and details as to what the reductions are relative to are also not supported for the range, therefore, it is unclear as to what the reduction in heat index is relative to.  
Regarding claim 15, the limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%” (lines 11-12) is unclear as to what the reduction is relative to, between different usage, between different environment/climate, relative to another mask or between the heat index in the mask cavity versus the environment at the same point in time. The limitation is not supported by the specification and details as to what the reductions are relative to are also not supported for the range, therefore, it is unclear as to what the reduction in heat index is relative to.  
Regarding claim 21, the limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 33% and 40%” (lines 3-4) is unclear as to what the reduction is relative to, between different usage, between different environment/climate, relative to another mask or between the heat index in the mask cavity versus the environment at the same point in time. The limitation is not supported by the specification and details as to what the reductions are relative to are also not supported for the range, therefore, it is unclear as to what the reduction in heat index is relative to.  
Regarding claim 22, the limitation “wherein the apparatus is capable of a reduction in a heat index measured in the mask cavity of between 19% and 33%” (lines 3-4) is unclear as to what the reduction is relative to, between different usage, between different environment/climate, relative to another mask or between the heat index in the mask cavity versus the environment at the same point in time. The limitation is not supported by the specification and details as to what the reductions are relative to are also not supported for the range, therefore, it is unclear as to what the reduction in heat index is relative to.  
Any remaining claims are rejected for their dependency on a rejected base claim. 
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated Swann (5,186,165) by or, in the alternative, under 35 U.S.C. 103 as obvious over Swann (5,186,165) in view of Warncke (4,470,413).
Regarding claim 1, Swann discloses a ducted breathing apparatus (entire apparatus 10, shown in figs. 1-9c) comprising: face cover (46 and 34, see fig. 2, col 7, lines 30-42) for sealing only an area including and between a nose and a mouth (see fig. 2, since the face cover covers the entire face it seals the entire head, therefore, the face cover seal only an area including and between a nose and a mouth, wherein the area is interpreted as the area on the user’s head that 34 covers, here, the term “only” would exclude the legs and arms of the user); a ducted air channel element (entire structure shown in fig. 5, which includes 27, 26, 54, 32, 82, 48, 50, 52, 70, 30, 60, 74, 72) for providing direct air flow from a user's mouth (see fig. 2 and figs. 9A-9C) to the an environment outside of the apparatus (see col 2, lines 53-68, and col 3, lines 1-3, Swann discloses the exhaled air will create a positive pressure to prevent noxious gas from entering the hood through the neck band, this means that the air exhaled through the ducted air channel element portion 54 would eventually be moved to the outside environment when it overcomes the elasticity of the neck band or when a complete seal is not established); and a coupling element (13, 11, and 15, see fig. 3, col 6, lines 10-24) for providing a sealed mating connection between the ducted air channel element and the face cover (13, 11, and 15 are responsible for holding face cover and the ducted air channel element in place with the outer ring 102, see fig. 4, therefore, the coupling element is for providing a sealed mating connection between the ducted air channel element and the face cover), Swann discloses an apparatus comprising a face covering, wherein exhaled air and inhaled air goes through the mouthpiece and that the face cover provide a shield, therefore, depending on the ambient temperature, the apparatus would be capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%, furthermore, when the apparatus is worn and operated by the user, if the user immediately put on the mask in an area that has a heat index of 83° F, and if the user exhaled a breath having a heat index of approximately 102 °F, within a few nanoseconds before the exhalation valve opens, before the heat can fully transfer to the cavity of the face cover, the apparatus would be reducing the heat index by roughly 23% in that point in time. It is noted that the claim does not specify as to what the reduction is relative to or the condition that the apparatus must be in in order to obtain the reduction or that the claim does not state at what point in time the reduction needs to take place.
Furthermore, Swann further discloses a nose closure having a nose clip (33, see figs. 2-3, col 6, lines 10-24).
However, if there is any doubt that the face cover of Swann can be considered as a face cover that covers only an area including and between a nose and a mouth of a user’s face. 
Warncke teaches a nose closure that is a face covering that covers only an area including and between a nose and a mouth of a user’s face (3, figs. 1-4, col 3, lines 22-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nose clip of Swann to be a nose closure that covers only an area including and between a nose and a mouth of a user’s face as taught by Warncke for the purpose of providing an alternative nose closure that would be comfortable to the user and is convenient to use since the user does not need to clip the nose closure onto the user nose (see fig. 4 of Warncke).
For the alternative rejection, after the modification, 3 of Warncke would take the place of nose clip 33 of Swann, and would be redefined as the face cover.  
Regarding claim 2, Swann discloses a particle filtering element (filter 40, 38, and 36, fig. 4, col 6, lines 38-59).
Regarding claim 3, Swann discloses that the ducted air channel element (entire structure shown in fig. 5) is connected to the coupling element (13, 11, and 15) via one of friction (see fig. 4, as shown, the clamping ring 102 clamps the ducted air channel element and the face cover onto the coupling element (13, 11 and 15), due to the clamping force, the connection would be a friction type of connection, see col 8, lines 43-55). 
Regarding claim 4, Swann discloses an outer coupling element (102, fig. 4) configured for mating to the coupling element via sandwiching a portion of the face cover (see col 8, lines 43-55 and fig. 4).
Regarding claim 5, Swann discloses at least one strap attached to the face cover for securing the apparatus against the user's face (see strap 46, fig. 2, col 7, lines 30-42).
Regarding claim 6, the modified Swann discloses that that face cover further comprises a half face respirator (see face cover 3 in fig. 4 of Warncke, as shown, the face cover is a half face respirator). 
Regarding claim 7, Swann discloses that the ducted air channel element (entire structure shown in fig. 5) is sized to substantially match a characteristic flow rate of the particle filtering element (see figs. 9b-9c, col 7, line 43-col8, line 21, relatively, since the ducted air channel element allows the user to inhale through the filter only, the ducted air channel element would be sized to substantially match a characteristic flow rate of the particle filtering element, since it allows enough air to flow through the filter when the user inhales).
Regarding claim 15, Swann discloses a ducted breathing apparatus (entire apparatus 10, shown in figs. 1-9c) comprising: face cover (46 and 34, see fig. 2, col 7, lines 30-42) for sealing only an area including and between a nose and a mouth of a user’s face (see fig. 2, since the face cover covers the entire face it seals the entire head, therefore, the face cover seal only an area including and between a nose and a mouth, wherein the area is interpreted as the area on the user’s head that 34 covers, here, the term “only” would exclude the legs and arms of the user); a ducted air channel element (entire structure shown in fig. 5, which includes 27, 26, 54, 32, 82, 48, 50, 52, 70, 30, 60, 74) for providing one-way direct air flow out from the user's mouth within face cover to an environment outside of the apparatus (see fig. 2 and figs. 9A-9C, see col 2, lines 53-68, and col 3, lines 1-3, Swann discloses the exhaled air will create a positive pressure to prevent noxious gas from entering the hood through the neck band, this means that the air exhaled through the ducted air channel element 54 would eventually be moved to the outside environment when it overcomes the elasticity of the neck band or when a complete seal is not established); a coupling element (13, 11, and 15, see fig. 3, col 6, lines 10-24) for providing a sealed mating connection between the ducted air channel element and the face cover (13, 11, and 15 are responsible for holding face cover and the ducted air channel element in place with the outer ring 102, see fig. 4, therefore, the coupling element is for providing a sealed mating connection between the ducted air channel element and the face cover); and a heat shield (heat shield is interpreted as 72 and 68, see fig. 5 and col 7, lines 61-68 and col 8, lines 1-8, since the valve blocks exhalation air as exhalation air leaves the ducted air channel element to the hood and to the outside environment, the valve 68 and 72 are considered as a heat shield, furthermore, the valve 68 and 72 are physical barrier made from a flexible material, therefore, it would shield heat to a certain degree) to reduce heat transfer from an exhalation pathway defined by the one-way direct air flow directing exhalation heat away from the user (see figs. 9a-9c), wherein the ducted air 27200505-APP1channel element in conjunction with the heat shield isolates effects of exhalation on inhalation air supply (see fig. 5 and col 7, lines 61-68 and col 8, lines 1-8, as stated, the valve 68 and 72 would block air from entering plenum 26, and would redirect air to leave through exhalation valves 32, the designed of the ducted air element in conjunction with the valve 72 and 68 would isolates effects of exhalation on inhalation air supply to a certain degree), Swann discloses an apparatus comprising a face covering, wherein exhaled air and inhaled air goes through the mouthpiece and that the face cover provide a shield, therefore, depending on the ambient temperature, the apparatus would be capable of a reduction in a heat index measured in the mask cavity of between 19% and 40%, furthermore, when the apparatus is worn and operated by the user, if the user immediately put on the mask in an area that has a heat index of 83° F, and if the user exhaled a breath having a heat index of approximately 102 °F, within a few nanoseconds before the exhalation valve opens, before the heat can fully transfer to the cavity of the face cover, the apparatus would be reducing the heat index by roughly 23% in that point in time. It is noted that the claim does not specify as to what the reduction is relative to or the condition that the apparatus must be in in order to obtain the reduction or that the claim does not state at what point in time the reduction needs to take place.
Furthermore, Swann further discloses a nose closure having a nose clip (33, see figs. 2-3, col 6, lines 10-24).
However, if there is any doubt that the face cover of Swann can be considered as a face cover that covers only an area including and between a nose and a mouth of a user’s face. 
Warncke teaches a nose closure that is a face covering that covers only an area including and between a nose and a mouth of a user’s face (3, figs. 1-4, col 3, lines 22-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nose clip of Swann to be a nose closure that covers only an area including and between a nose and a mouth of a user’s face as taught by Warncke for the purpose of providing an alternative nose closure that would be comfortable to the user and is convenient to use since the user does not need to clip the nose closure onto the user nose (see fig. 4 of Warncke).
For the alternative rejection, after the modification, 3 of Warncke would take the place of nose clip 33 of Swann, and would be redefined as the face cover.  
Regarding claim 16, Swann discloses a particle filtering element (filter 40, 38, and 36, fig. 4, col 6, lines 38-59), the particle filtering element connected to the ducted air channel element via the coupling element (13, 11 and 15) providing direct air flow through the particle filtering element (see figs. 3-5 and 9A-9C, as shown, the filter element is connected to the ducted air channel element 54 via the coupling element (13, 11  and 15), the coupling element would provide direct air flow through the particle filtering element because it allows the user to inhale and pull the air through the filtering element (see figs. 9a-9c)).
Regarding claim 17, Swann discloses that the ducted air channel element (entire part shown in fig. 5) is connected to the coupling element (13, 11 and 15) via one of friction (see fig. 4, as shown, the clamping ring 102 clamps the ducted air channel element and the face cover onto the coupling element (13, 11 and 15), due to the clamping force, the connection would be a friction type of connection, see col 8, lines 43-55). 
Regarding claim 18, Swann discloses an outer coupling element (102, fig. 4) configured for mating to the coupling element (13, 11 and 15) via sandwiching a portion of the face cover (see col 8, lines 43-55, see fig. 4).
Regarding claim 19, Swann discloses comprising at least one strap attached to the face cover for securing the apparatus against a user's face (see strap 46, fig. 2, col 7, lines 30-42).
Regarding claim 20, the modified Swann discloses that that face cover further comprises a half face respirator (see face cover 3 in fig. 4 of Warncke, as shown, the face cover is a half face respirator). 
Regarding claim 21, Swann discloses a ducted breathing apparatus (entire apparatus 10, shown in figs. 1-9c) comprising: a face cover (46 and 34, see fig. 2, col 7, lines 30-42) for sealing only an area including and between a nose and a mouth of a user’s face (see fig. 2, since the face cover covers the entire face it seals the entire head, therefore, the face cover seal only an area including and between a nose and a mouth, wherein the area is interpreted as the area on the user’s head that 34 covers, here, the term “only” would exclude the legs and arms of the user); wherein the face cover further comprises a mask cavity (see figs. 2, the cavity is where the head is located), a vent shield (vent shield is interpreted as 72 and 68, see fig. 5 and col 7, lines 61-68 and col 8, lines 1-8, since the valve blocks exhalation air as exhalation air leaves the ducted air channel element to the hood and to the outside environment, the valve 68 and 72 are considered as a vent shield); a ducted air channel element (entire structure shown in fig. 5, which includes 27, 26, 54, 32, 82, 48, 50, 52, 70, 30, 60, 74, 72) for providing one-way direct air flow from the mouth to an environment outside of the apparatus and away from the user (see fig. 2 and fig. 9C, as shown, the one-way direct air flow from the mouth to the environment outside of the apparatus); and a coupling element (13, 11, and 15, see fig. 3, col 6, lines 10-24) for providing a sealed mating connection between the ducted air channel element and the face cover (13, 11, and 15 are responsible for holding face cover and the ducted air channel element in place with the outer ring 102, see fig. 4, therefore, the coupling element is for providing a sealed mating connection between the ducted air channel element and the face cover). 
Swann discloses an apparatus comprising a face covering, wherein exhaled air and inhaled air goes through the mouthpiece and that the face cover provide a shield, therefore, depending on the ambient temperature, the apparatus would be capable of a reduction in a heat index measured in the mask cavity of between 33% and 40%, furthermore, when the apparatus is worn and operated by the user, if the user immediately put on the mask in an area that has a heat index of 76° F, and if the user exhaled a breath having a heat index of approximately 102 °F, within a few nanoseconds before the exhalation valve opens, before the heat can fully transfer to the cavity of the face cover, the apparatus would be reducing the heat index by roughly 35% in that point in time. It is noted that the claim does not specify as to what the reduction is relative to or the condition that the apparatus must be in in order to obtain the reduction or that the claim does not state at what point in time the reduction needs to take place.
Furthermore, Swann further discloses a nose closure having a nose clip (33, see figs. 2-3, col 6, lines 10-24).
However, if there is any doubt that the face cover of Swann can be considered as a face cover that covers only an area including and between a nose and a mouth of a user’s face. 
Warncke teaches a nose closure that is a face covering that covers only an area including and between a nose and a mouth of a user’s face (3, figs. 1-4, col 3, lines 22-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nose clip of Swann to be a nose closure that covers only an area including and between a nose and a mouth of a user’s face as taught by Warncke for the purpose of providing an alternative nose closure that would be comfortable to the user and is convenient to use since the user does not need to clip the nose closure onto the user nose (see fig. 4 of Warncke).
For the alternative rejection, after the modification, 3 of Warncke would take the place of nose clip 33 of Swann, and would be redefined as the face cover.  
Regarding claim 22, Swann discloses a ducted breathing apparatus (entire apparatus 10, shown in figs. 1-9c) comprising: a face cover (46 and 34, see fig. 2, col 7, lines 30-42) for sealing only an area including and between a nose and a mouth of a user’s face (see fig. 2, since the face cover covers the entire face it seals the entire head, therefore, the face cover seal only an area including and between a nose and a mouth, wherein the area is interpreted as the area on the user’s head that 34 covers, here, the term “only” would exclude the legs and arms of the user); wherein the face cover further comprises a mask cavity (see figs. 2, the cavity is where the head is located); a ducted air channel element (entire structure shown in fig. 5, which includes 27, 26, 54, 32, 82, 48, 50, 52, 70, 30, 60, 74, 72) for providing one-way direct air flow from the mouth, through a source control and to an environment outside of the apparatus and away from the user (see fig. 2 and fig. 9C, as shown, the one-way direct air flow from the mouth to the environment outside of the apparatus, wherein the source control is exhalation valve 32, since the exhalation valve is a valve that is a control and is responsible for controlling the transfer of exhalation air (source)); and a coupling element (13, 11, and 15, see fig. 3, col 6, lines 10-24) for providing a sealed mating connection between the ducted air channel element and the face cover (13, 11, and 15 are responsible for holding face cover and the ducted air channel element in place with the outer ring 102, see fig. 4, therefore, the coupling element is for providing a sealed mating connection between the ducted air channel element and the face cover). 
Swann discloses an apparatus comprising a face covering, wherein exhaled air and inhaled air goes through the mouthpiece and that the face cover provide a shield, therefore, depending on the ambient temperature, the apparatus would be capable of a reduction in a heat index measured in the mask cavity of between 19% and 33%, furthermore, when the apparatus is worn and operated by the user, if the user immediately put on the mask in an area that has a heat index of 83° F, and if the user exhaled a breath having a heat index of approximately 102 °F, within a few nanoseconds before the exhalation valve opens, before the heat can fully transfer to the cavity of the face cover, the apparatus would be reducing the heat index by roughly 23% in that point in time. It is noted that the claim does not specify as to what the reduction is relative to or the condition that the apparatus must be in in order to obtain the reduction or that the claim does not state at what point in time the reduction needs to take place.
Furthermore, Swann further discloses a nose closure having a nose clip (33, see figs. 2-3, col 6, lines 10-24).
However, if there is any doubt that the face cover of Swann can be considered as a face cover that covers only an area including and between a nose and a mouth of a user’s face. 
Warncke teaches a nose closure that is a face covering that covers only an area including and between a nose and a mouth of a user’s face (3, figs. 1-4, col 3, lines 22-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nose clip of Swann to be a nose closure that covers only an area including and between a nose and a mouth of a user’s face as taught by Warncke for the purpose of providing an alternative nose closure that would be comfortable to the user and is convenient to use since the user does not need to clip the nose closure onto the user nose (see fig. 4 of Warncke).
For the alternative rejection, after the modification, 3 of Warncke would take the place of nose clip 33 of Swann, and would be redefined as the face cover.  

Response to Arguments
Applicant's arguments filed 4/6/2018 have been fully considered but they are not persuasive. 
The applicant’s arguments on page 7, lines 7-24 of the remarks and the declaration under 37 CFR 1.132 filed 5/02/2022 are insufficient to overcome the rejection of claims 1-7 and 15-22 upon 35 U.S.C. 102(a)(1)/103. The arguments and affidavits argued that the applicant has perform a plurality of tests, wherein the test has shown that a claimed heat index in the mask cavity has been reduced relative to a standard NIOSH approved N95, however, it is unclear if the applicant is claiming unexpected result or not, since the arguments and affidavit are silent as to the applicant claiming unexpected result. If unexpected result is being claimed, the test results must compare the data to the device of the prior art, which is Swann, rather than a standard N95 mask, since a standard NIOSH approved N95 is not being used to reject the claimed invention. Furthermore, as stated in the above rejection, the structure of Swann or the modified Swann would allow a reduction in heat index as claimed depending on when the user exhale and changes in ambient temperature and time, since the claim does not specify as to what the reduction is relative to or the condition that the apparatus must be in in order to obtain the reduction or what point in time the reduction needs to take place. Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 1-7 and 15-22 has been addressed in the above rejection. 

Conclusion
         	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niemeyer (4,674,492) is cited to show a half-face respirator having a mouthpiece or a mouthpiece having a nose clip. 
Resnick (6,701,925) is cited to show a protective hood having a filter cartridge and a mouthpiece connected to a filter cartridge. 
Cheng (2018/0110945) is cited to show a mask having a channel and a shield. 
Mas Rigo (WO 2022/008766) is cited to show a mask having a duct channel element. 
Oda (WO 2021/240841) is cited to show a mask having a duct channel element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785